Citation Nr: 0511363	
Decision Date: 04/21/05    Archive Date: 05/03/05

DOCKET NO.  00-12 279A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for primary open angle 
glaucoma, claimed as an eye condition.


REPRESENTATION

Veteran represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1956 to April 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  The Board remanded this claim twice - 
in May and in December 2003 - for further evidentiary 
development.  The remand directives having been completed, 
the claim is again before the Board for appellate 
consideration.

In August 2002, the veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge of the Board, sitting 
in Nashville, Tennessee.  The hearing transcript is of 
record.


FINDING OF FACT

There is neither evidence of an eye injury in service, nor of 
an etiological relationship between any current eye disorder 
and active duty.  


CONCLUSION OF LAW

The criteria for service connection for primary open angle 
glaucoma, claimed as an eye condition, are not met.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection - Primary Open Angle Glaucoma

The veteran served briefly on active duty during peacetime, 
from January to April 1956, and was discharged honorably on 
the basis of unsuitability.  Concerning his vision, upon 
entrance into service, he affirmatively denied having, or 
having had, eye problems, and clinical evaluation yielded 
normal results with respect to the eyes.  He was noted to 
have had "20/20" vision bilaterally.  See January 1956 
reports of medical history and medical examination.  The 
separation medical examination report, dated at the end of 
March 1956, and a medical record bearing the same date, 
indicate that the veteran had defective vision ("20/40" 
bilaterally), but the discharge medical records specifically 
state "NCD" to indicate that it was "not considered 
disabling." 

The post-service record with respect to eye problems presents 
a large gap in time between discharge from service and the 
earliest evidence of a diagnosed disorder or disease.  The 
veteran himself informed VA in a January 2004 statement that 
he did not seek treatment for eye problems until around the 
1980s or 1990s.  At the Board hearing (see transcript p. 6), 
he testified he first sought relevant medical treatment 
around 1996 to 1998.  The veteran was diagnosed with primary 
open angle glaucoma by Dr. Cook, who apparently is his 
primary eye care physician (private).  He has undergone laser 
trabeculoplasty.  His visual acuity has deteriorated such 
that he wears glasses.  In the early 1990s, a doctor at East 
Tennessee Eye Care Associates also diagnosed the veteran with 
open angle glaucoma.  The veteran also was had private 
emergency care in 1988 for scleral hemorrhaging in the left 
eye; however, no opinion as to etiology of hemorrhaging is 
noted in the records, and no doctor has stated whether this 
incident is related to glaucoma.

Given the above medical history, it is clear that the veteran 
has a current diagnosis of a medical disorder or disease - 
glaucoma - required for service connection.  However, there 
also must be evidence of an injury or some incident in 
service related to the disorder for which service connection 
being sought and of a cause-effect link between it and the 
current disorder.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  A cause-effect link can be established if 
service medical records document such a link (see id.), or if 
competent post-service evidence documents such a link.  38 
C.F.R. § 3.303(d) (2004).  In general, this evidence must be 
medical - that is, in the form of a report of a doctor or 
other medical professional, who, by virtue of appropriate 
training, knowledge, or experience, is qualified to opine as 
to a diagnosis or etiology (medical causation) thereof.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992) (Lay 
evidence is acceptable to prove the occurrence of an injury 
during service or symptomatology over time when such 
symptomatology is within the purview of, or may be readily 
recognized by, lay persons, but lay testimony is not 
competent to prove a matter requiring medical expertise.)  
Thus, while the Board acknowledges the veteran's belief that 
his active duty and current eye problems are directly 
related, in light of Espiritu, the Board requires medical 
evidence of causation. 

The totality of the evidence indicates that there was neither 
an in-service event related to the eyes, nor any requisite 
causation.  As for the former, the veteran himself denied 
having had an eye problem upon entrance into service, and no 
clinical abnormality was noted in January 1956 with respect 
to visual acuity.  Even in August 2004 (see VA compensation 
and pension (C&P) examination report), the veteran denied 
having had any eye injuries in service.  Moreover, while it 
is acknowledged that the veteran's visual acuity was 
"20/20" upon entrance into service and "20/40" at 
discharge, there is nothing in the service medical records to 
indicate that this apparent change in acuity was due to any 
event or injury in service, or that glaucoma itself had been 
manifested during the relatively brief period of active 
service.  Nor is there a diagnosis of any eye disorder or 
disease in the service medical records.  Moreover, the Board 
notes that the veteran reported to the C&P examiner in August 
2004 that he "thinks his eye pressure was high" in service; 
however, there is no clinical evidence that this was the 
case.               

Further, it is noted that the C&P examiner diagnosed the 
veteran with history of primary open angle glaucoma, as 
opposed to a definite diagnosis of this disorder because, 
among other things, objective testing results obtained by Dr. 
Cook reportedly were inconsistent with visual field loss as 
reported by the veteran.  Nonetheless, the C&P examiner 
explained that, even if the veteran did in fact have primary 
open angle glaucoma as diagnosed by Dr. Cook, there likely is 
no basis for service connection because primary open angle 
glaucoma, "by definition . . . has no external causes."  
This statement further bolsters a conclusion that there is no 
requisite evidence of an in-service event pertinent to the 
claim because, if this disorder is not one that can be caused 
by external events, it is not likely that some physical 
injury to the eyes could have been sustained during active 
duty to have resulted in the 20/40 vision acuity noted 
shortly before discharge.  Again, the veteran himself 
affirmatively denied having had an eye injury in service.

As for the requisite nexus between service and current eye 
problems, as stated in the earlier, the C&P examiner's 
opinion is not favorable with respect to glaucoma.  The 
examiner also diagnosed the veteran with immature cataracts 
and refractive error, and opined that neither is likely to be 
related to active service.  On a related note, refractive 
error is deemed a congenital or developmental disorder under 
VA regulations.  As such, service connection for refractive 
error is precluded as a matter of law.  38 C.F.R. § 3.303(c) 
(2004).

Further, the Board acknowledges the possibility that some eye 
problem might have pre-existed service, or at least that the 
veteran might have entered service with predisposition toward 
some eye disease or disorder, even though no diagnosis is 
shown before or during service.  However, there is no medical 
evidence to suggest that glaucoma or any other eye disorder 
did in fact pre-exist service; in fact, the evidence suggests 
that the earliest diagnosis of any eye disorder related to 
the veteran's complaints including vision loss was not made 
until more than three decades after service.  
   
Thus, in conclusion, while the evidence documents a current 
diagnosis of the claimed eye disorder, there is neither 
evidence of an in-service injury or event relevant to this 
disorder, nor of any etiological relationship between the 
disorder and active duty.  With the preponderance of the 
evidence against the claim, the Board does not apply the 
benefit-of-reasonable doubt rule.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2004).



II.  Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), was enacted.  VCAA imposed on VA 
certain notice and assistance duties.  Final regulations 
implementing VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received on or after 
November 9, 2000, or not decided as of that date.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).

Under VCAA, when a complete or substantially complete 
application for benefits is filed, VA must notify a claimant 
and his representative, if any, of any information and 
medical or lay evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
U.S. Court of Appeals for Veterans Claims (Court) held that a 
VCAA notice must inform a claimant of any information and 
evidence not of record (1) needed to substantiate the claim; 
(2) VA will seek to provide; and (3) the claimant is expected 
to provide.  Interpreting 38 C.F.R. § 3.159(b)(1), the Court 
also held that VA must ask him to submit any pertinent 
evidence in his possession ("fourth element").  

VA fulfilled its duty to notify in the following manner.  As 
for the first, second, and third elements, in a September 
2001 letter, the RO advised the veteran of the elements of a 
service connection claim.  In the March 2002 Supplemental 
Statement of the Case (SSOC), the RO set forth the statutory 
provision, 38 U.S.C.A. § 5103A, which pertains to the duty to 
assist, and explains what specifically VA must do to assist 
in claim development.  The June 2003 and September 2004 SSOCs 
set forth 38 C.F.R. § 3.159, which implements the duty-to-
assist provisions in 38 U.S.C.A. § 5107A.  In January 2004, 
the veteran was sent a letter asking him to inform VA about 
any medical treatment received pertinent to the claim; he was 
specifically told that VA would obtain records of any such 
treatment obtained at a VA facility.  Finally, in April 2004, 
the RO wrote the veteran informing him about the requirements 
of a successful service connection claim; what evidence has 
been obtained to date on the eye disorder claim; what 
additional information and evidence are needed; that VA would 
assist him by obtaining relevant records such as medical 
records or records in the custody of a federal government 
agency, if the veteran provides sufficient information about 
these records to enable it to do so; that the veteran 
ultimately bears the responsibility for substantiating his 
claim; and that he would soon be scheduled for an appropriate 
C&P examination.  Thus, through these letters and SSOCs, the 
veteran was on notice of the unfavorable status of the claim, 
and that he may need to submit further evidence, if any 
exists, or inform the RO that he needs assistance in 
obtaining such evidence.  He also was on notice as to what 
evidence is missing, and to his and VA's respective 
responsibilities in claim development.  

As for the fourth element, the Board acknowledges that the 
veteran was not asked explicitly and literally in a letter to 
send any evidence in his possession pertinent to the claim.  
However, as stated above, he was given notice of 38 C.F.R. 
§ 3.159, which includes the provision that he may submit any 
evidence in his possession pertinent to the claim.  It is 
reasonable to assume that, in light of the numerous letters 
and SSOCs, the veteran was on notice throughout the appeal 
that the determination on the claim is unfavorable and why.  
He did indicate that he was treated privately for the claimed 
disorder, and the treatment records of Dr. Cook are in the 
claims folder.  Under the circumstances, the Board is 
satisfied that the veteran has been adequately informed of 
the need for further substantiation with relevant evidence in 
his possession.  See VAOPGCPREC 1-2004, 69 Fed. Reg. 25,174 
(May 5, 2004) (holding that the Court's statement in 
Pelegrini, to the effect that 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1) require inclusion of the fourth 
element in the VCAA notice is obiter dictum and not binding 
on VA).

It also is noted that full VCAA notice apparently was 
achieved through a combination of letters and SSOCs, and not 
a single letter.  The law basically requires that a valid 
VCAA notice include the key elements outlined above; it does 
not mandate a single letter that accomplishes the requisite 
notice.  Here, the Board has determined that the key elements 
of a valid VCAA notice have been communicated to the veteran, 
and any technical failure to send a single, complete notice 
to him was, at most, harmless error.  See, e.g., 38 C.F.R. § 
20.1102 (2004).  Moreover, as for the timing of the notice, 
this claim had been pending well before the enactment of 
VCAA; as such, no such notice was required before issuance of 
the rating decision from which the appeal arises.  After 
enactment of the law, appropriate notice was given, and the 
veteran had ample opportunity to ask for assistance or 
substantiate the claim on his own, particularly given the 
lengthy appeal period in this case, which included two prior 
Board remand orders. 

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2004)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in Federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  Here, the 
veteran was provided an appropriate C&P medical examination, 
and he was asked more than once during the appeal period to 
provide information necessary to obtain pertinent evidence, 
or ask for assistance.  As stated earlier, he informed VA 
that he was treated by Dr. Cook, and this doctor's records 
have been obtained and associated with the claims folder.  
The RO also obtained the veteran's service medical records 
and his written statements, and associated them with the 
claims folder.  He had an opportunity to give oral testimony.  
In consideration of the foregoing, the Board finds it 
reasonable to conclude that appropriate and adequate 
assistance has been given.

Finally, on a related matter, the Board acknowledges that 
additional medical records were received in October 2004, 
after the issuance of the most recent SSOC issued in 
September 2004.  Also, additional statements from the veteran 
were associated with his claims folder after the most recent 
SSOC.  This medical evidence is in the form of pictographs of 
October 2004 eye nerve fiber analyses apparently completed at 
a private facility in October 2004.  No updated SSOC was 
issued to address this specific evidence.  The Board has 
considered whether a remand solely for the issuance of an 
SSOC to reflect consideration of the pictographs might 
materially affect a decision in this claim in the veteran's 
favor.  It would not.  First, neither the RO nor the Board is 
qualified to analyze or interpret the nerve fiber analysis 
data.  The data probably indicate ongoing testing done 
associated with glaucoma; indeed, the record includes other 
nerve fiber analyses results shown in similar form (that is, 
in pictures and graphs) dated years ago.  It already is known 
that the veteran has a diagnosed eye disorder.  The recent 
nerve fiber analyses data would not address the key missing 
elements in this case - relevant injury in service and nexus.  
As such, remanding the appeal solely for the purpose of 
issuing an SSOC to include these test results would merely 
delay appellate adjudication of the claim without benefit to 
the veteran.  See generally Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).    

Finally, the Board notes that the veteran named a "Dr. 
Sowel" as a treatment provider who might have relevant 
records, but did not indicate the doctor's full name, 
address, or dates of treatment.  See VA Form 9.  However, as 
indicated in the Board hearing transcript, the veteran 
specifically mentioned only Dr. Cook as the physician whose 
treatment records would still be available.  He did mention 
treatment with another (unnamed) doctor in the 1970s, but 
stated that this physician is deceased.  It is not clear 
whether "Dr. Sowel" is the deceased physician.  See p. 13, 
hearing transcript.  If so, then this physician's records 
likely would be unavailable; the veteran himself stated that 
there is no doctor other than Dr. Cook to whom VA could send 
a request for relevant treatment records.  As noted earlier, 
Dr. Cook's records are in the claims folder.  Thus, the Board 
finds no breach of duty to assist as it applies to the 
records of Dr. Sowel.   


ORDER

Service connection for primary open angle glaucoma, claimed 
as an eye condition, is denied.


	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


